Citation Nr: 1534715	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to May 1990.

This matter is on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Although the Veteran did not explicitly raise a claim for TDIU, the Board determined in a May 2015 decision that the Veteran's claim for an increased rating for an acquired psychiatric disorder, which was denied by the May 2015 Board decision, included a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a). 

In this case, the Veteran has only one service-connected disability, an acquired psychiatric disorder diagnosed as generalized anxiety disorder and dysthymic disorder.  He has a 50 percent rating for this disability.  Thus, the Veteran does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, there is some evidence that the Veteran has been found to be unemployable due to psychiatric disability.  In March 2012 a Social Security Administration (SSA) administrative law judge found that the Veteran was unemployable due to depression.  Based this evidence, the Board concludes that the facts of this case meet the criteria for submission of the appellant's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to TDIU on an extraschedular basis.  Therefore, remand for this purpose is warranted.

In order to determine the current effect of the Veteran's service-connected psychiatric disability the Veteran's functioning, the Veteran's updated VA treatment records should be obtained and the Veteran should be provided a VA psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records.  All copies must be associated with the Veteran's claims file.
 
2.  When the above actions have been accomplished, the Veteran should be afforded a VA psychiatric examination to determine the functional impairments of his service-connected disability, with specific regard to the effects on his ability to perform tasks, including sedentary and physical tasks.  The claims file must be made available and reviewed by the examiner.  In particular the examiner should review the SSA records that discuss the functioning problems the Veteran has due to his psychiatric disability.

3.  After completing the above development to the extent possible, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether TDIU on an extraschedular basis is warranted.
 
4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




